Cobb, J.
1. Where several persons are jointly tried and convicted of a criminal offense involving moral turpitude, and all unite in a motion for a new trial, there is no merit in an amendment thereto, unsup- ,. ported by affidavits as to character, made in behalf of all of the movants save one, alleging that “ since the trial of said case they have learned that they can prove by the testimony of ” their codefendant that they had nothing whatever to do with the commission of the crime. Even if such testimony could in a particular instance be regarded as newly discovered evidence, there would be no abuse of discretion in disregarding it, the witness being a convicted criminal whom the judge might readily disbelieve, and whose character was not vouched for.
2. Tested by established legal rules, the evidence, though not of the ' strongest and most satisfactory character, was sufficient to warrant the verdict, and, the same having been approved by the trial judge, this court would not be justified in setting it aside.

Judgment affirmed,.


All the Justices concurring: